In a surplus money proceeding resulting from a mortgage foreclosure action, the claimants Grimaldi and Jomido Concrete Construction Corp. appeal from so much of an order of the Supreme Court, Kings County, dated February 6, 1962, as confirmed the report of a Referee, made after a hearing and as directed payment of the surplus moneys, after allowances to the elaimants-respondents. Order, insofar as appealed from, affirmed, with costs. No opinion. Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.